Citation Nr: 1451675	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-10 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel  


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied a rating in excess of 50 percent for service-connected PTSD.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. 

The Veteran also initiated an appeal with respect to the denial of service connection for erectile dysfunction in a March 2012 rating decision.  He was issued a statement of the case (SOC) in May 2014, but the record does not contain a VA Form 9 or other communication indicating a desire to further pursue the claim.  VA has not provided any indication to the Veteran that this claim remains on appeal, and the Board finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet.App. 37 (2009).  Therefore, the claim for entitlement to service connection for erectile dysfunction is not before the Board. 

In May 2014, the Veteran filed a claim for entitlement to service connection for insomnia, to include as secondary to service-connected PTSD.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).






FINDING OF FACT

The Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in an April 2008 rating decision with an initial 50 percent evaluation assigned effective July 5, 2007.  In June 2009, the Veteran was scheduled for a routine VA examination to determine the current severity of his PTSD.  The examination was performed in July 2009 and the September 2009 rating decision on appeal continued the currently assigned 50 percent evaluation.  The Veteran contends that an increased rating is warranted as his PTSD manifests symptoms of severe sleep disturbance, severe social impairment, and suicidal ideation requiring hospitalization.    

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence of record, the Board finds that the Veteran's PTSD most nearly approximates an increased 70 percent evaluation throughout the claims period.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Treatment records from the Memphis VA Medical Center (VAMC) and VA examinations conducted in July 2009 and June 2014 document an anxious and/or depressed mood, as well as insight and judgment characterized as fair to poor.   The Veteran's PTSD also clearly impacts his ability to work and socialize: he testified during the June 2013 hearing that he was unable to work due to the combined effect of his physical and mental disabilities, and other than attending church twice a week, he has few social activities.  The Veteran also isolates himself from others as he experiences anxiety in social situations due to the severity of his Vietnam-related flashbacks.  He is a widower and has no regular contact with his family other than a nephew who, "every now and then...will come and check on me."  His PTSD has therefore clearly affected his work, family relations, judgment, and mood.  
The Veteran also manifests many of the specific symptoms associated with an increased 70 percent rating.  Beginning in September 2009, the Veteran expressed chronic suicidal ideation that worsened to the point where he required hospitalization in September 2013.  At that time, the Veteran presented to the emergency department (ED) of the Memphis VAMC with complaints of severe back pain leading to thoughts of suicide.  He was immediately admitted as a psychiatric inpatient and began a five day course of treatment.  At discharge, the Veteran was considered a low suicide risk and reported no thoughts of suicide since the time of his admission.  The Veteran also has difficulty in adapting to stressful circumstances and the June 2014 VA examiner found that the Veteran had an inability to establish and maintain relationships, as demonstrated by his lack of close friends and family members.  Furthermore, the Veteran experienced severe sleep impairment throughout the claims period, with nightmares and poor sleep, as well as flashbacks of such severity that his VAMC psychiatrist characterized them as audio hallucinations in July 2009. 

The Veteran's Global Assessment of Functioning (GAF) scores also establish the presence of PTSD symptoms that most nearly approximate severe and a 70 percent rating.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores throughout the claims period have typically ranged from 50 to 55, consistent with serious to moderate symptoms.  GAF scores associated with more severe symptomatology were recorded during the Veteran's hospitalization in September 2013 (his scores at that time ranged from 30-40), but it is clear that the lower scores were due to an acute exacerbation of symptoms that resolved following his five day course of inpatient treatment.  The Board therefore finds that the September 2013 GAF scores are not truly indicative of the Veteran's psychiatric impairment during the claims period and his GAF scores as a whole demonstrate severe symptoms contemplated by a 70 percent rating.

The Veteran's PTSD is therefore properly evaluated as 70 percent disabling throughout the claims period.  The Board has considered whether a total schedular rating is appropriate; a 100 percent rating is assigned if the PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Board cannot conclude that the Veteran's PTSD has resulted in total occupational and social impairment.  Although the Veteran was unemployed during the claims period, he testified in June 2013 that he was unable to work due to a combination of physical and mental disabilities, including nonservice-connected knee and back conditions.  The June 2014 VA examiner also specifically identified occupational functioning that was consistent with reduced reliability and productivity rather than total impairment.  Additionally, while the Veteran's PTSD clearly causes severe social impairment, he continues to attend church twice a week and therefore does not present with total social impairment.  

Finally, the Veteran has not manifested any of the specific symptoms associated with a 100 percent rating.  He was hospitalized for a five day period in September 2013 for suicidal ideation, but improved rapidly with therapy and his risk for suicide at discharge was low.  Most recently, at the June 2014 VA examination, the Veteran denied experiencing any suicidal ideation.  Thus, the Board finds that there is no "persistent" danger of the Veteran hurting himself.  Similarly, while the Veteran's flashbacks were characterized as hallucinations by his VAMC psychiatrist in July 2009, again, the Board does not find that they approximate "persistent delusions or hallucinations" as listed in the criteria contemplated by a 100 percent rating.  No other provider has identified hallucinations or delusions and the Veteran's chief complaint while receiving treatment has been related to his sleep impairment and nightmares; symptoms contemplated by the 70 percent rating assigned by the Board.  There is also no evidence of gross impairment in thought processes or communication or memory loss of any kind throughout the claims period.  Thus, the Board concludes that the Veteran's PTSD symptoms, while severe, are clearly not of similar severity, frequency, and duration as those contemplated by a 100 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board therefore finds that the Veteran's PTSD most nearly approximates a 70 percent schedular evaluation throughout the claims period.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is manifested by symptoms such as severe sleep problems and nightmares, suicidal ideation, and severe occupational and social impairment.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  As the Veteran's PTSD and its manifestations are contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The rating criteria are adequate to evaluate the disability on appeal and the record does not demonstrate an exceptional circumstance where the evaluation of the individual condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected PTSD.  He reported during the June 2014 VA examination that he last worked in 1999 as a landscaper and is currently unable to work due to his nonservice-connected knee and back conditions, as well as PTSD.  The Veteran does not contend that he is unemployable due solely to service-connected PTSD and there is no medical evidence that his PTSD symptoms have resulted in an inability to sustain gainful employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected PTSD.


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was not provided notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to his claim for an increased rating for PTSD; however, he has not alleged any prejudice resulting from the lack of notice.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  
Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  During the June 2013 videoconference hearing, the Veteran specifically testified that his PTSD symptoms had gotten worse and were more severe than contemplated by the currently assigned 50 percent rating.  The Veteran also testified that he met the criteria for an increased rating as he manifested suicidal ideation, severe sleep disturbances, and had no social activities other than his attendance at church.  He therefore demonstrated actual knowledge of the requirements for establishing an increased rating and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment from the Memphis VAMC.  The Veteran has not identified any other VA or private facilities that have treated his PTSD.  Additionally, the Veteran was provided proper VA examinations in response to his claim for an increased rating, most recently in June 2014.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD is granted.  


___________________________________________
L. M. Barnard 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


